Citation Nr: 0626040	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  84-16 711	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1943.  He died on June [redacted], 1984.

At the time of the veteran's death, an appeal was pending 
before the Board with respect to a claim of service 
connection for an acquired psychiatric disability.  The Board 
was not aware of the veteran's death in June 1984, and it 
adjudicated the appeal in August 1984.  Service connection 
was denied.  The decision below vacates the Board's August 
1984 decision.


FINDINGS OF FACT

1.  The veteran served on active duty from April 1942 to 
September 1943.

2.  On August 13, 1984, the Department of Veterans Affairs 
(VA) Medical and Regional Office Center in Wichita, Kansas 
received notification that the veteran had died in June 1984.

3.  In a decision dated August 15, 1984, the Board of 
Veterans' Appeals (Board) denied the veteran's claim of 
service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

Because of the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of this claim.  See 
United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950); 
38 C.F.R. § 20.1302 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in June 1984 during the 
pendency of his appeal.  Veterans' claims do not survive 
their deaths.  See United States v. Munsingwear, Inc., 340 
U.S. 36, 39 (1950) (the established practice in dealing with 
a case that has become moot is to reverse or vacate the 
judgment below and remand with a direction to dismiss).  The 
United States Supreme Court in Munsingwear explained the 
purpose for vacating a judgment when a case has become moot:  
"[I]t is commonly utilized in precisely this situation to 
prevent a judgment, unreviewable because of mootness, from 
spawning any legal consequences."  Munsingwear, 340 U.S. at 
41.  

The Board's August 1984 decision must therefore be vacated 
because the Board did not have jurisdiction to adjudicate the 
appeal after the veteran's death.  (In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2005).)


ORDER

The Board's August 15, 1984, decision denying service 
connection for an acquired psychiatric disability is vacated.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


